The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-17 and 20 in the reply filed on 10/14/2022 is acknowledged.  Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 1-17 and 20 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 15-16 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  It is unclear if the claims are directed to the length or diameter of the blood vessel. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12, 14-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shastri et al. (2006/0085063) “Shastri” in view of Tranquillo et al. (2007/0128171) “Tranquillo”.  
Regarding claims 1-2, 4-6 and 20, Shastri discloses a vascular graft and a biodegradable scaffold (abstract and Fig. 1) that induces tissue regeneration without cell seeding of the scaffold prior to implantation into a subject’s body (the structure of the scaffold in Shastri is fully capable of performing this intended use), comprising a biodegradable scaffold comprising a biodegradable polyester tubular core (pars. 0087-0089 and Figs. 1-2 disclose a biodegradable tubular polyester core of polyurethanes derived from glycerol and sebacic acid (par. 0091) and comprising an inner lumen surface and an outer surface (claims 16-17); and a biodegradable polyester electrospun (par. 0075 discloses electrospun conduits) outer sheath of poly(caprolactone) (PCL) surrounding the outer surface of the biodegradable polyester tubular core (par. 0099 discloses polycaprolactone and claims 16-17 disclose the two inner and outer layers); wherein the vascular graft is cell-free (abstract discloses cells are optionally adhered to the body, therefore the graft in Shastri can be cell-free); and a thromboresistant agent coating the biodegradable scaffold comprising heparin (par. 0105 mentions the active agents containing heparin), thereby forming a vascular graft and a composition that facilitates tissue regeneration (par. 0064). 
Shastri is silent regarding the biodegradable polyester tubular core comprises poly(glycerol sebacate) (PGS) having small pores of about 1 µm to about 500 µm.  However, Tranquillo teaches a similar invention comprising a vascular graft (par. 0029 and abstract discloses a vascular devices) having a biodegradable polyester tubular lumen comprising poly(glycerol sebacate) (PGS) having small pores of about 1 µm to about 500 µm (abstract discloses engineered blood vessels which are obviously tubular, par. 0083 discloses PGS and par. 0080 discloses pore sizes of 10-100 microns).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the cell-free vascular graft comprising tubular polyester core of polyurethanes derived from glycerol and sebacic acid of Shastri to include the biodegradable polyester tubular core comprises poly(glycerol sebacate) (PGS) having small pores of about 1 µm to about 500 µm, as taught and suggested by Tranquillo, for the purpose of forming a scaffold that allows for slow in-vivo degradation while providing tissue ingrowth.  
Regarding claim 3, Shastri is silent regarding the biodegradable polyester tubular core consists essentially of the PGS.  However, Shastri discloses the fibers can comprise “one degradable polyurethane derived from glycerol and sebacic acid” (par. 0091).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the one degradable polyurethane derived from glycerol and sebacic acid to include PGS of Tranquillo to arrive at the biodegradable polyester tubular core consists essentially of the PGS, for the purpose of forming a scaffold that allows for slow in-vivo degradation while providing tissue ingrowth.  Furthermore, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 7, Shastri in view of Tranquillo is silent regarding the thromboresistant agent coats the inner lumen surface of the biodegradable polyester tubular core.  However, par. 0215 of Shastri discloses the heparin is co-electrospun into the scaffold which allows it to be present throughout the scaffold including the inner lumen.   Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the embodiment of par. 0215 of Shastri with the bioactive agent co-electrospun to be modified to be coated on the inner lumen surface, for the purpose of allowing the bioactive agent to leak out at a specific rate.
Regarding claims 8-10, Shastri discloses interconnected pores (par. 0012 and par. 0169 disclose pores and interconnected web), however is silent regarding wherein at least 75%, 95% and 99% of the pores are interconnected.  It would have been obvious to one of ordinary skill in the art to modify  Shastri to include at least 75%, 95% and 99% of the pores are interconnected, since these are result effective variables that contribute to the amount of tissue ingrowth, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying Shastri to include at least 75%, 95% and 99% of the pores are interconnected, would allow for better tissue ingrowth after implantation.  In re Aller, 105 USPQ 233.
Furthermore, it would have been an obvious matter of design choice to modify Shastri to include at least 75%, 95% and 99% of the pores are interconnected, since applicant has not disclosed that the modification solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that at least 75%, 95% and 99% of the pores are interconnected., this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 11, Shastri discloses the vascular graft has an inner diameter of between 700 µm to 5000 µm (par. 0017 discloses 4mm or 4000 µm).  
Regarding claim 12, Shastri discloses the vascular graft has a wall thickness between 100 µm and 500 µm (par 0080 discloses wall thickness of 100 µm to 1000 µm).
Regarding claim 14, Shastri in view of Tranquillo fails to disclose at least 95% of the vascular graft degrades within 90 days of implantation.  However, Shastri discloses controlled biodegradation (par. 0088).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the amount of material that’s present on the graft to increase or decrease the degradation time since this is a result effective variable that is directly related to how long the physician wants the prosthesis to be located in vivo. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the amount of material degradation, would allow the user to control the degradation time of the device. In re Alter, 105 USPQ 233.
Furthermore, it would have been an obvious matter of design choice to modify Shastri to include the required degradation time, since applicant has not disclosed that the modification solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that at least 95% of the vascular graft degrades within 90 days of implantation, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claims 15-16, as best understood, Shastri discloses wherein the vascular graft is used for forming a blood vessel with a diameter of less than 6mm and less than 4mm diameter (par. 0017 discloses a graft diameter of 2mm to 4mm).
Regarding claim 17, Shastri discloses wherein the vascular graft is used as a coronary or a peripheral arterial graft (par. 0008 mentions coronary application).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shastri et al. (2006/0085063) “Shastri” in view of Tranquillo et al. (2007/0128171) “Tranquillo” further in view of Wang (2008/0112998).  
Shastri in view of Tranquillo is silent regarding the biodegradable polyester electrospun outer sheath has a thickness between 5 µm and 30 µm.  However, Wang teaches a similar invention comprising a biodegradable electrospun tubular vascular graft (par. 0033 and Fig. 4) comprising poly(caprolactone) (PCL) (electrospun PCL; par. 0047) having a thickness between 5 µm and 30 µm (par. 0028 and Fig. 6 discloses a fiber layer thickness of 10 µm and 20 µm).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the cell-free vascular graft of Shastri to include the biodegradable polyester electrospun outer sheath has a thickness between 5 µm and 30 µm, as taught and suggested by Wang, for allowing thickness that allows better communication and transport necessary for cellular activity (par. 0047 of Wang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774